Title: To James Madison from William Savage, 19 December 1801
From: Savage, William
To: Madison, James


					
						Duplicate
						Sir
						Kingston Jamaica Decr. 19th. 1801
					
					Since my last we have no further Accounts respecting the French Troops expected from France, 

but there is no doubt the attempt will be made.
					Americans that have been imprest are almost daily discharged from the Several ships of war on 

this Station, but their are Still many that remain onboard for want of Documents.  I am endeavoring to 

collect the names of those that remain & the place of residence of their Familys to enable me to 

transmit them to you.  Those who have been discharged have to a man been destitute of every kind of 

Cloathing except a Frock Trowsers & Hatt & therefore have been assisted with Cloaths to cover their 

nakedness.  I have the Honour to be with respect, Your Obed H Servt.
					
						Wm. Savage
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
